Exhibit EMPLOYMENT AGREEMENT THIS AGREEMENT is made as of the 25th day of February, 2008, B E T W E E N: OccuLogix, Inc., a corporation incorporated under the laws of the State of Delaware (the “Corporation”) - and - William G. Dumencu, of the Town of Milton, in the Province of Ontario (the “Employee”) RECITALS: WHEREAS, the Employee has been employed by the Corporation since August 1, 2003 pursuant to the Employment Agreement, dated as of August 1, 2003, between Vascular Sciences Corporation (now the Corporation) and the Employee, as amended by the Amending Agreement, dated as of April 14, 2006, between the Corporation and the Employee (as amended, the “Old Employment Agreement”); AND WHEREAS, the other members of the Corporation’s executive management team are parties to employment agreements that differ in form from the Old Employment Agreement; AND WHEREAS, the Employee has requested that his employment agreement resemble more closely the employment agreements of the other members of the Corporation’s executive management team; AND WHEREAS, the Employee has requested that the Old Employment Agreement be terminated and superseded and replaced by this Agreement; AND WHEREAS, the Corporation wishes to retain the Employee; AND WHEREAS, the Corporation and the Employee wish to enter into this Agreement to set forth the rights and obligations of each of them, from and following the date hereof, as regards the Employee’s employment with the Corporation; NOW THEREFORE in consideration of the mutual covenants and agreements contained in this Agreement and other good and valuable consideration (the receipt and sufficiency of which are hereby acknowledged), the Corporation and the Employee agree as follows: 1. Definitions 1.1.In this Agreement, 1.1.1.“Affiliate” has the meaning attributed to such term in the Business Corporations Act (Ontario), as the same may be amended from time to time, and any successor legislation thereto; 1.1.2.“Agreement” means this agreement and all schedules attached to this agreement, in each case, as they may be amended or supplemented from time to time, and the expressions “hereof”, “herein”, “hereto”, “hereunder”, “hereby” and similar expressions refer to this Agreement and unless otherwise indicated, references to sections are to sections in this Agreement; 1.1.3.“Basic Salary” has the meaning attributed to such term in section5.1; 1.1.4.“Benefits” has the meaning attributed to such term in section5.4; 1.1.5.“Board” means the board of directors of the Corporation; 1.1.6.“Business Day” means any day, other than Saturday, Sunday or any statutory holiday in the Province of Ontario; 1.1.7.“Change of Control” for the purposes of this Agreement, shall be deemed to have occurred when: - 2 - 1.1.7.1.any Person, other than a Person or a combination of Persons presently owning, directly or indirectly, more than 20% of existing voting securities of the Corporation, acquires or becomes the beneficial owner of, or a combination of Persons acting jointly and in concert, acquires or becomes the beneficial owner of, directly or indirectly, more than 50% of the voting securities of the Corporation, whether through the acquisition of previously issued and outstanding voting securities or of voting securities that have not been previously issued, or any combination thereof, or any other transaction having a similar effect; 1.1.7.2.the Corporation merges or amalgamates with one or more corporations other than a Subsidiary of the Corporation; 1.1.7.3.the Corporation sells, leases or otherwise disposes of all or substantially all of its assets and undertaking, whether pursuant to one or more transactions; 1.1.7.4.any Person not part of existing management of the Corporation or any Person not controlled by the Corporation or by any Affiliate of the Corporation enters into any arrangement to provide management services to the Corporation which results in either: (i) the termination by the Corporation of the employment of any two of the Chairman and Chief Executive Officer, the President and Chief Operating Officer, the Chief Financial Officer and the General Counsel within three months of the date such arrangement is entered into for any reason other than Just Cause; or (ii) the termination by the Corporation for any reason other than Just Cause of the employment of all such senior executive personnel within six months of the date that such arrangement is entered into; or - 3 - 1.1.7.5.the Corporation enters into any transaction or arrangement which would have the same or similar effect as the transactions referred to in sections 1.1.7.1, 1.1.7.2, 1.1.7.3or 1.1.7.4above. 1.1.8.“Confidential Information” means all confidential or proprietary information, intellectual property (including trade secrets) and confidential facts relating to the business or affairs of the Corporation or any of its Subsidiaries which the Corporation treats as confidential or proprietary; 1.1.9.“Disability” means the mental or physical state of the Employee such that the Employee has been unable, as a result of illness, disease, mental or physical disability or similar cause, to fulfill his obligations under this Agreement either for any consecutive six-month period or for any period of 12 months (whether or not consecutive) in any consecutive 24-month period; 1.1.10.“Employment Period” has the meaning attributed to such term in section 4; 1.1.11.“ESA” means the Employment Standards Act, 2000 (Ontario), as the same may be amended from time to time, and any successor legislation thereto; 1.1.12.“Good Reason” means: 1.1.12.1.without the consent of the Employee, any material change or series of material changes in the responsibilities or status of the Employee with the Corporation, such that, immediately after such change or series of changes, the responsibilities and status of the Employee are materially diminished in comparison to his responsibilities and status immediately prior to such change or series of changes, except in connection with the termination of the Employee’s employment by the Corporation for Just Cause or in connection with the Employee’s death, Disability or Retirement or a voluntary resignation by the Employee other than a resignation for Good Reason; - 4 - 1.1.12.2.a reduction by the Corporation of more than 10% in the Employee’s Basic Salary as in effect on the date hereof or as the same may be increased from time to time; 1.1.12.3.the taking of any action by the Corporation which would materially adversely affect the Employee’s participation in the Corporation’s employee benefits plans, or otherwise materially reduce the Employee’s Benefits, and other similar plans in which the Employee is participating at the date hereof (or such other plans as may be implemented after the date hereof that provide the Employee with substantially similar benefits), or the taking of any action by the Corporation which would deprive the Employee of any material fringe benefit enjoyed by him at the date hereof; 1.1.12.4.without the Employee’s consent, the requirement that the Employee be based anywhere other than the Corporation’s principal executive offices except for required travel on the Corporation’s business; or 1.1.12.5.any reason which would be considered to amount to constructive dismissal by a court of competent jurisdiction. 1.1.13. “Just Cause” means: 1.1.13.1.the failure of the Employee to properly carry out his duties after notice by the Corporation of the failure to do so and an opportunity for the Employee to correct the same within a reasonable time from the date of receipt of such notice; or - 5 - 1.1.13.2.theft, fraud, dishonesty or misconduct by the Employee involving the property, business or affairs of the Corporation or its Subsidiaries or involving the carrying out of the Employee’s duties; 1.1.14.“Person” means any individual, partnership, limited partnership, joint venture, syndicate, sole proprietorship, company or corporation with or without share capital, unincorporated association, trust, trustee, executor, administrator or other legal personal representative, regulatory body or agency, government or governmental agency, authority or entity, however designated or constituted; 1.1.15.“Restricted Period” means the one-year period immediately following the cessation of the Employee’s employment; 1.1.16.“Retirement” means retirement in accordance with the Corporation’s retirement policy from time to time; 1.1.17.“Subsidiaries” has the meaning attributed to such term in the Business Corporations Act (Ontario), as the same may be amended from time to time, and any successor legislation thereto; 1.1.18.“Stop Work Notice” has the meaning attributed to such term in section 8.2; 1.1.19.“Year of Employment” means any 12-month period commencing on January 1. 2. Employment of the Employee The Corporation shall continue to employ the Employee, and the Employee shall continue to serve the Corporation, in the position of Chief Financial Officer and Treasurer on the conditions and for the remuneration hereinafter set out.In such position, the Employee shall perform and fulfill such duties and responsibilities as the Corporation may designate from time to time.The Employee shall report to the Chairman and Chief Executive
